DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“43” designated as the waterproof element.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“42” in figs. 2 and 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Specification
The disclosure is objected to because of the following informalities:
The specification states on page 2, lines 18-20, that “a threaded section formed on an outer wall of the threaded groove and configured to connect the threaded groove of the accommodation holder with a water supply pipe”, and further states on page 4, lines 18-22, that “a threaded section 114 formed on the outer wall of the threaded groove 111 opposite to the locking bolt 113 and configured to connect the threaded groove 111 of the accommodation holder 11 with a water supply pipe (not shown), and the locking bolt 113 is horizontally locked with the water supply pipe”; however, these recitations appear to conflict with the drawings and further recitations in the specification.  As best understood, the threaded section (114) of the accommodation holder (11) has an external thread, which is screwed into the first coupling segment (131) of the fixing holder (13), the threaded section (114) is not configured to connect to with the water supply pipe, as stated.
The specification correctly states on page 6, lines 11-13, that “the threaded section 114 of the accommodation holder 11 is screwed with the first coupling segment 131 of the fixing holder 13”; however, this conflicts with the elements of the disclosure recited in the specification preceding this recitation.
The specification fails to mention or provide sufficient description for reference number “42” illustrated in figs. 2 and 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because they depend on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4 and 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US5228471 (“Hoeptner”) in view of US3498319 (“Schnabel”).
Regarding claim 1, Hoeptner discloses (see fig. 1) a drain valve structure comprising: 
a body (mainly defined by 14, 15 and 16) and a stop assembly (at least partially defined by 17 and 31) accommodated in the body and configured to separate water from an interior of the body;
wherein the body includes:
an accommodation holder (16) having a threaded groove (at least partially defined by threads 60) formed in an end (top, upstream end, relative to the orientation of fig. 1) of the accommodation holder, a through hole (11) passing through a center of the threaded groove, and a threaded section (male threading 71 of housing member 16) formed on an outer wall (exterior wall of housing member 16) of the threaded groove;
a fixing holder (14) being hollow and including a first coupling segment (upstream female threading 71 of housing member 14), a connecting section (segment between 
a connection seat (15) configured to connect with the second coupling segment of the fixing holder (see assembly of fig. 1), the connection seat having an extension (defining male threading 70) extending on a first end (upstream, top end, relative to the orientation of fig. 1) of the connection seat and corresponding to the second coupling segment, and the connection seat having a fitting segment (male threading 61) arranged on a second end (downstream, bottom end, relative to the orientation of fig. 1) of the connection seat and configured to fit with the water supply pipe (90), the connection seat further having an opening (at least partially defined by opening extending through valve seat 24) defined in the connection seat and communicating with the stepped orifice and the through hole;
wherein the accommodation holder is removably connected with the first coupling segment of the fixing holder (via threading 71), the second coupling segment of the fixing holder is removably connected with the extension of the connection seat (via threading 70).
Hoeptner does not disclose the stop assembly including a first ring, a second ring, and a third ring which are made of non-metal, the first ring is fixed on an inner wall of the threaded groove of the threaded section, the second ring is fitted with an inner 
Schnabel teaches a valve (see fig. 1) having three housing section (1, 3 and 14) and a first ring (sleeve 17), a second ring (sleeve 21), and a third ring (sleeve 25), which are liners made of a non-metal material, more specifically polytetrafluoroethylene, wherein each of the first, second and third rings is fixed on an inner wall of a respective one of the three housing sections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoeptner by employing first second and third rings, or liners, to cover each respective inner wall of the accommodation holder, fixing holder and connection seat, as taught by Schnabel, to prevent corrosion of the metallic body.
Regarding claim 3, the combination of Hoeptner and Schnabel discloses a defining fringe (Hoeptner as modified with liners 17, 21 and 25 in Schnabel) extending on an inner wall of the first ring so as to engage with the through hole, and a height of the defining fringe is equal to a height of the through hole so that the first ring abuts against the inner wall of the threaded groove (the accommodation holder, Hoeptner 16, is lined with a polytetrafluoroethylene sleeve, Schnabel, see sleeve(s) 17, 21 and/or 25, which would conform to the inner surface/wall of the accommodation holder, and therefore, would have a height, which matches the dimensions of the inner surface/wall of the accommodation holder).

Regarding claim 6, the combination of Hoeptner and Schnabel discloses a washer (Hoeptner, 31) accommodated inside the first coupling segment (Hoeptner, upstream segment of housing 14 defined at least partially by female threading 71) of the fixing holder (Hoeptner, 14), a positioning disc (Hoeptner, 40) disposed on the second coupling segment (Hoeptner, downstream segment of housing 14 defined at least partially by female threading 70) of the fixing holder on a bottom (Hoeptner, downstream side) of the second ring (the liner, see Schnabel 17, 21, 25, of the fixing holder, Hoeptner 14) of the connecting section (Hoeptner, mid-section of housing 14), and a waterproof element (Hoeptner, 17) is mounted on the connection seat (Hoeptner, 15), .
Claim 2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoeptner in view of Schnabel as applied to claim 1 above, and further in view of US3670760 (“Butcher”).
Regarding claim 2, the combination of Hoeptner and Schnabel discloses the threaded groove (Hoeptner, at least partially defined by threads 60) extending from an upstream end of the accommodation holder (Hoeptner, 16) and the threaded section (Hoeptner, male threading 71 of housing member 16) formed on the outer wall (Hoeptner, external wall of housing member 16) at a downstream end, opposite the upstream end, of the accommodation holder, the threaded section (male threading 71 of housing member 16) is fixed to the water supply pipe (Hoeptner, 80), wherein the first coupling segment (Hoeptner, upstream female threading 71 of housing member 14) is hollow and has inner threads (Hoeptner, female threads 71 of housing member 14) configured to screw with the threaded section of the accommodation holder.
However, the combination of Hoeptner and Schnabel does not disclose a locking bolt is locked on the outer wall of the threaded groove, and the locking bolt being formed on the outer wall of the threaded groove opposite to the threaded section.
Butcher teaches a threaded groove (mainly defined by 31) having a locking bolt (52) locked on an outer wall of the threaded groove at an upstream end, and the locking bolt is horizontally locked with a water supply pipe (12).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US5094261 discloses a drain valve having a locking bolt for locking a threaded groove with a supply pipe.  US9091378 discloses a drain valve having a sleeve lining in a fluid passage of a fixing holder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HAILEY K. DO/Primary Examiner, Art Unit 3753